Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the application filed 11/10/2020.
Claims 1 - 20 are pending and have been examined.
Claims 1 - 20 are rejected.

Response to Arguments
Applicant's arguments filed 11/10/2020 have been fully considered but they are not persuasive.
Applicant argues that the cited references fail to at least suggest:
“receiving, from a user, a base search constraint for the content”. (Remarks p.11).
Examiner respectfully submits that the argued limitation is taught. Applicant argues that there is no user input because the search can be performed without user input. However, the Canan reference teaches that a user must launch the program. This is what examiner interprets as user input. User inputs a command to launch an application to curate a particular image. Further, paragraph 31 of Canan teaches that criteria can be selected of image viewing mode. There is no exclusion of interpreting that user makes this type of selection. Still further, paragraph 38 states that layout information may be “saved”. This functionality is usually reserved for users. Lastly, the language used in the reference repeatedly is “may be” indicating that other options, e.g. other than without user intervention, are contemplated. Furthermore, Becker reference abundantly teaches user input for base search constraints (Becker [0006]). Therefore, the combination of the references at least suggests teaching above limitation.
“providing, to the user, a plurality of recommended search constraints”.
 “wherein at least a portion of the plurality of recommended search constraints is statistically associated with the base search constraint.”
Examiner respectfully submits the rejection is based on a combined teaching of Canan and Becker. Canan teaches receiving a base set of constraints (saved configurations and user populated images) and locating “interesting” images. The interesting images are interpreted to be suggested images that is of interest to the user. The selection of criteria from suggestions is taught by Becker. Becker teaches throughout the reference, e.g. paras 7 and 25, of user specifying keyword, search concept, and color palettes iteratively. The combined teachings illustrate recommending and selecting search criteria.
Extracting metadata with an indication is taught by Canan. Canan teaches extracting metadata such as temporal or user information (Canan [0030-0032] and Becker [0024, 0049).  Furthermore, the extracted information is used to generate value for retrieving images that is “interesting”. Id.
Applicant argues that certain aspects of searching using keywords, first and second, with weights are not taught. Paragraphs 25 and 62, of Becker, teaches search constraints using keyword and color constraint. For purposes of examination, keyword and color information will both be considered keywords since they both are stored metadata. Becker also teaches that color palettes can be suggested by the system where user is inquired to select a color. Paragraphs 26 and 67 teaches that system fetches images and those images are associated with keywords that are scored through “customer behavior score” and “color weight score”. Thereafter, a “ranked display of suggested color palettes” are provided to user. (Becker 32). The customer behavior score is an aggregated value over a period of time in an iterative process. Finally, the iterative search is illustrated in paragraphs 80-82 where search results are “updated” with user selection.
.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “step,” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Such claim limitation(s) is/are: 8, 10, and 12.
The recited language includes:

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The steps above are interpreted to be described with structure found on para. 156:
Receiving and accessing: input/output component;
Determining, Extracting or generating: Processor.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject 
Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 18 states an updating step. However, claim 15 which claim 18 depends already describes an updating step. Examiner requests clarification as to how the two steps are interacting.

          
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Canan et al. (US 20150287162; “Canan” hereinafter) and further in view of Becker et al. (US 20150324366; “Becker” hereinafter).
As per claim 1, Canan discloses A non-transitory computer-readable storage medium having instructions stored thereon for searching content, which, when executed by a processor of a computing device cause the computing device to perform actions comprising:
receiving, from a user, a base search constraint for the content (Canan [0031: Describes the user triggering starting event which sends instructions to module to receive search constraint for content.]);
providing, to the user, a plurality of recommended search constraints, wherein at least a portion of the plurality of recommended search constraints is statistically associated with the base search constraint (Canan [0018: “The modules, for instance, may be configured to generate criteria that may be used to identify "interesting" images from a collection automatically and without user intervention. Techniques may also be employed to select a subset of the images for display from this pool of potentially interesting images.”]; [0025: Defines examples of constraints.]);
[receiving, from the user, a selection of a first search constraint included in the plurality of recommended search constraints]; and
providing, to the user, search results of the content based on a search constraint set that includes at least the first search constraint and the base search constraint (Canan [0044: Describes using the starting user information with initial constraint to display images to user.]).
Even though Canan teaches curating images, it does not explicitly teach receiving, from the user, a selection of a first search constraint included in the plurality of recommended search constraints. However, Becker, in an analogous art teaches:
receiving, from the user, a selection of a first search constraint included in the plurality of recommended search constraints (Becker [0007, 0025, : Describing receiving user specified keyword with another user selected search constraint to perform an iterative search.]). Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the querying using constraint information and search constraint recommendation modules of Becker into the image locating module of Cana to produce an expected result of using search constraints to search and recommend search constraints. The modification would be obvious because one of ordinary skill in the art would be motivated to use suggested search constraints to assist in formulating a narrow search.

As per claim 2, rejection for claim 1 is incorporated and further Canan teaches The computer-readable storage medium of claim 1, wherein the base search constraint is embedded within a vector space, the search results include a plurality of digital images, and each of the plurality of digital images is embedded within the vector space (Canan [0006: Describing search using concept and keyword for images. The relationship between keywords and images represent embedding within a vector space.]).

As per claim 3, rejection for claim 1 is incorporated and further Becker teaches The computer-readable storage medium of claim 1, wherein the actions further comprise: generating a recall set of the content based on the base search constraint; updating the recall set of the content based on the first search constraint; and generating the search results based on the updated recall set of the content (Becker [0007, 0025, : Describing receiving user specified keyword with another user selected search constraint to perform an iterative search.]).

As per claim 4, rejection for claim 3 is incorporated and further Becker teaches The computer-readable storage medium of claim 3, wherein the actions further comprise: receiving, from the user, a weight associated with the first search constraint; updating an order of the recall set of the content based on the first search constraint and the weight associated with the first search constraint; and generating the search results, wherein the search results are further based on the updated order of the recall set of content (Becker [0034: Describes using color weight to influence search results. . . . 0027: Furthermore, customer behavior score at least suggests teaching receiving a weight associated with a first constraint.]).

As per claim 5, rejection for claim 1 is incorporated and further Becker teaches The computer-readable storage medium of claim 1, wherein the actions further comprise: receiving, from the user, a selection of a first image (Becker [0027, 0054: Describing customer behavior including selection of an image.]);
determining a value indicating an aspect of the first image (Becker [0024: Describing various values associated with images such as keywords and scores for each keyword which are examples of values.]); and providing, to the user, the plurality of recommended search constraints, wherein at least one of the plurality of recommended search constraints is based on the value indicating the aspect of the first image (Becker [0010: Suggests color themes based on various constraints.]; [Also see 0024 and 0057]).

As per claim 6, rejection for claim 5 is incorporated and further Becker teaches The one or more computer-readable storage media of claim 5, wherein the aspect of the first image is a color depicted in the first image, a tangible object depicted in the image, or an aesthetic quality of the image (Becker [0010: Suggests color themes based on various constraints.]; [Also see 0024 and 0057]).

As per claim 7, rejection for claim 1 is incorporated and further Becker teaches The one or more computer-readable storage media of claim 1, wherein the base search constraint includes at least one of an image similarity search constraint or an image aesthetic search constraint (Becker [0037: “The color weight score may be based on the occurrence of other visually similar colors in the given image.”]).

As per claim 8, Canan discloses A method for searching images, comprising: steps for receiving a selection of a digital image; steps for extracting or generating metadata indicating an aspect of the digital image (Canan [teaches extracting metadata such as temporal or user information 0030-0032]);
steps for providing a value indicating the aspect of the digital image (Canan [0031: Describes the user triggering starting event which sends instructions to module to receive search constraint for content.]); 
[steps for receiving a selection of the value indicating the aspect of the digital image]; 
and steps for providing search results that include a plurality of additional digital images that each have a corresponding aspect indicated by the selected value (Canan [0044: Describes using the starting user information with initial constraint to display images to user.]).
Even though Canan teaches curating images, it does not explicitly teach steps for receiving a selection of the value indicating the aspect of the digital image. However, Becker, in an analogous art teaches:
steps for receiving a selection of the value indicating the aspect of the digital image (Becker [0007, 0025, : Describing receiving user specified keyword with another user selected search constraint to perform an iterative search.]). Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the querying using constraint information and search constraint recommendation modules of Becker into the image locating module of Cana to produce an expected result of using search constraints to search and recommend search constraints. The modification would be obvious because one of ordinary skill in the art would be motivated to use suggested search constraints to assist in formulating a narrow search.

As per claim 9, rejection for claim 8 is incorporated and further Becker discloses The method of claim 8, wherein the aspect of the digital image includes at least one of a color depicted in the image, content depicted in the image, or an aesthetic quality of the image (Becker [0037: “The color weight score may be based on the occurrence of other visually similar colors in the given image.”]).

As per claim 10, rejection for claim 8 is incorporated and further Becker discloses The method for claim 8, wherein the method further comprises: steps for receiving a selection of the aspect of digital image (Becker [0027, 0054: Describing customer behavior including selection of an image.]);
steps for accessing the value from a database based on the selected aspect of the digital image (Becker [0024: Describing various values associated with images such as keywords and scores for each keyword which are examples of values.]); and
steps for accessing additional values from the database, wherein the accessed additional values indicate the corresponding aspects of the plurality of the additional digital images (Becker [0010: Suggests color themes based on various constraints.]; [Also see 0024 and 0057]).

As per claim 11, rejection for claim 8 is incorporated and further Becker discloses The method of claim 8, wherein the method further comprises:
automatically determining a plurality keywords, wherein each of the plurality of keywords is statistically related to content depicted in the digital image; receiving a selection of a first keyword included in the plurality of keywords (Becker [0007, 0025: Describing receiving user specified keyword with another user selected search constraint to perform an iterative search.]); and
updating the search results based on selected first keyword (Becker [0049: Fetching associated keywords.]).

As per claim 12, rejection for claim 8 is incorporated and further Becker discloses The method of claim 8, wherein the method further comprises: steps for receiving a selection of a second digital image (Becker [0027, 0054: Describing customer behavior including selection of more than one image.]; [0007, 0025: Describing performing iterative searches for plurality of images.]);
steps for providing a second value indicating a second aspect of the second digital image (Becker [0024: Describing various values associated with images such as keywords and scores for each keyword which are examples of values.]); 
steps for receiving a selection of the second value for the second aspect of the second digital image and a second weight associated with the second value (Becker [0010: Suggests color themes based on various constraints.]; [Also see 0024 and 0057]); and
steps determining an order of the search results based on the value for the aspect of the digital image, a first weight associated with the value, the second value for the second aspect of the second digital image, and the second weight associated with the second value (Becker [0064: Ranked results.]).

As per claim 13, rejection for claim 8 is incorporated and further Canan discloses The method of claim 8, wherein the aspect of the digital image includes at least one of a motion blur, a bokeh, or a depth of field (Canan [0034: Aspect attributes disclosed.]).

As per claim 14, rejection for claim 8 is incorporated and further Canan discloses The method of claim 8, wherein the method further comprises:
receiving an indication of an approximate position within the digital image; and generating the search results such that at least a portion of the plurality of additional digital images depict content that is located within a position corresponding to the approximate position within the digital image (Canan [0025: Location based searching using pixels.]).

As per claim 15, Canan discloses A non-transitory computing system for searching digital content, comprising: a processor device; and
a computer-readable storage medium, coupled with the processor device, having instructions stored thereon, which, when executed by the processor device, provide the system with a search engine configured to perform actions comprising: receiving a first keyword or a first image (Canan [0031: Describes the user triggering starting event which sends instructions to module to receive search constraint for content.]);
providing search results based on the first keyword or the first image, wherein the search results include a plurality of additional images (Canan [0044: Describes using the starting user information with initial constraint to display images to user.]);
determining a plurality of additional keywords, wherein each of the plurality of additional keywords is statistically related to the first keyword or the first image (Canan [0018: “The modules, for instance, may be configured to generate criteria that may be used to identify "interesting" images from a collection automatically and without user intervention. Techniques may also be employed to select a subset of the images for display from this pool of potentially interesting images.”]; [0025: Defines examples of constraints.]);
[receiving a selection of a second keyword included in the plurality of additional keywords and a numerical weight corresponding to the second keyword];
updating the search results based on the second keyword and the numerical weight corresponding to the second keyword; and providing the updated search results (Canan [0018: “The modules, for instance, may be configured to generate criteria that may be used to identify "interesting" images from a collection automatically and without user intervention. Techniques may also be employed to select a subset of the images for display from this pool of potentially interesting images.”]; [0025: Defines examples of constraints.]).
Even though Canan teaches curating images, it does not explicitly teach receiving a selection of a second keyword included in the plurality of additional keywords and a numerical weight corresponding to the second keyword. However, Becker, in an analogous art teaches:
receiving a selection of a second keyword included in the plurality of additional keywords and a numerical weight corresponding to the second keyword (Becker [0007, 0025, : Describing receiving user specified keyword with another user selected search constraint to perform an iterative search.]; [0034: Describes using color weight to influence search results where color is one example of keyword.]). Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the querying using constraint and weighting information module of Becker into the image locating module of Cana to produce an expected result of using search constraints and weights to return relevant results. The modification would be obvious because one of ordinary skill in the art would be motivated to use search constraints and weights to assist in formulating a narrow search.

As per claim 16, rejection for claim 15 is incorporated and further Becker discloses The computing system of claim 15, the actions further comprising: determining one or more colors depicted in the first image; providing visual indicators of the one or more colors depicted in the first image (Becker [0037: Describes ranking for suggested color pallets being used to update search result..]); receiving a selection of the visual indicator corresponding to a first color included in the one or more colors depicted in the first image and a second numerical weight corresponding to first color; and updating the search results based on the first color and the second numerical weight corresponding to the first color (Becker [0034: Describes use of colors and color weights for searching.]).

As per claim 17, rejection for claim 15 is incorporated and further Becker discloses The computing system of claim 15, wherein at least a portion of the determined plurality of additional keywords indicates content depicted within the first image (Becker [0049: Describing keywords indicating aspects of content. “For each image in the set of pertinent .

As per claim 18, rejection for claim 15 is incorporated and further Becker discloses The computing system of claim 15, the actions further comprising: receiving an indication of a first location within the first image; and updating the search results such that content depicted in at least a portion of the plurality of additional images is positioned in a second location different from the first location (Becker [See para 0022 and figure 9 where search results correspond to various palette information. The image depicts locations outside the locations of other images.]).

As per claim 19, rejection for claim 15 is incorporated and further Canan discloses The computing system of claim 15, the actions further comprising: receiving an indication of a first location within the first image; and updating the search results such that content depicted in at least a portion of the plurality of additional images is positioned within locations corresponding to the first location within the first image (Canan [0025: Location based using pixels.]).

As per claim 20, rejection for claim 19 is incorporated and further Becker discloses The computing system of claim 19, the actions further comprising: determining one or more values for an aesthetic quality of the first image; providing visual indicators of the one or more values for the aesthetic quality of the first image (Becker [0037: “The color weight score may be based on the occurrence of other visually similar colors in the given image.”]);
receiving a selection of the visual indicator corresponding to a first value included in the one or more values for the aesthetic quality of the first image and a second numerical weight corresponding to first values; and updating the search results based on the first value and the second numerical weight corresponding to the first value (Becker [0034: Describes use of colors and color weights for searching.]).

Comments
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20140022265 – Canna et al. teaches use of curating images where similar images are selected to be displayed to user.
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taelor Kim whose telephone number is (571) 270-7166.  The examiner can normally be reached on Monday-Thursday (11AM-5PM) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8166. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Taelor Kim
Primary Patent Examiner
Art Unit 2156
Dated: 02/21/2021